United States Court of Appeals
                     For the First Circuit
                       _____________________

No. 17-1769

  ANTONIO BORRÁS-BORRERO; IVELISSE SERRANO-RODRÍGUEZ; CONJUGAL
                   PARTNERSHIP BORRÁS-SERRANO,

                     Plaintiffs, Appellants,

                                v.

    CORPORACIÓN DEL FONDO DEL SEGURO DEL ESTADO; LIZA ESTRADA
 FIGUEROA; MIGDALI RAMOS-RIVERA; FRANCISCO IRLANDA MÉNDEZ; MARÍA
          ENID BARRETO-RODRÍGUEZ; JUAN ESCOBAR DEL VALLE

                     Defendants, Appellees.

                       __________________

                          ERRATA SHEET


     The opinion of this Court, issued on May 1, 2020, is amended
as follows:

     On the coversheet, replace "Hon. Francisco A. Besosa" with
"Hon. Carmen C. Cerezo"

     On page 8 at line 19, replace "Boráas" with "Borrás"